                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                )
                                             )
       v.                                    )      Case No. 1:00-CR-0157-RCL
                                             )
KEVIN GRAY, et al.                           )

                                 NOTICE OF APPEARANCE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby informs the Court that Assistant United States Attorney Pamela S. Satterfield

is counsel of record in the above-captioned case.

                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney
                                                    N.Y. Bar Number 4444188

                                                    MARGARET J. CHRISS
                                                    Chief, Special Proceedings Division
                                                    D.C. Bar Number 452-403


                                                    ________/s/_____________________
                                                    PAMELA S. SATTERFIELD
                                                    Assistant United States Attorney
                                                    Special Proceedings Division
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    D.C. Bar Number 421-247
                                                    Pamela.satterfield@usdoj.gov
                                                    202-252-7578
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, this 8th day of July, 2020, I caused a copy of the foregoing
Notice of Appearance to be served via ECF on counsel of record.


                                                 __/s/________________________
                                                 Pamela S. Satterfield
                                                 Assistant United States Attorney
